        Case 1:19-mc-00145-TSC Document 109 Filed 06/25/20 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                              )
In the Matter of the                          )
Federal Bureau of Prisons’ Execution          )
Protocol Cases,                               )
                                              )
LEAD CASE: Roane et al. v. Barr               )       Case No. 19-mc-145 (TSC)
                                              )
THIS DOCUMENT RELATES TO:                     )
                                              )
Nelson v. Barr, et al., 20-cv-577             )
                                              )

      OPPOSITION TO MOTION TO STRIKE NOTICE OF EXECUTION DATES

       The United States respectfully opposes Plaintiff’s motion to strike the government’s

notice regarding execution dates (“Motion”). Plaintiff Keith Nelson moved to strike (ECF No.

101) the notice filed by the government (ECF No. 99) as it relates to his date of execution.

Although styled as a motion to strike the government’s litigation filing, the motion seeks both the

striking of the document and the affirmative relief of vacating the execution date itself. Motion

at 3. The Court should deny this motion as unsupported by any legal authority.

       The applicable federal regulation requires that the Federal Bureau of Prisons (“BOP”)

notify an inmate of his execution “at least 20 days in advance.” 28 C.F.R. § 26.4(a). Nelson

received notice of his execution date on June 15, 2020 – 74 days before his August 28, 2020

scheduled execution. Nelson nonetheless argues that he did not receive sufficient notice because

of a provision in BOP’s internal Lethal Execution Protocol, which provides that an inmate will

receive 90 days’ notice of his execution date. Motion at 2 (quoting the memorandum). The

memorandum also provides that it “explains internal government procedures and does not create

any enforceable rights or obligations.” (AR 1019.) Nelson cites no legal authority for the

proposition that the notice provision nevertheless creates a basis to vacate his execution date.
         Case 1:19-mc-00145-TSC Document 109 Filed 06/25/20 Page 2 of 7




        To the contrary, the D.C. Circuit – in this very case – recently held that BOP’s Protocol

does not create enforceable rights. See In re Fed. Bureau of Prisons’ Execution Protocol Cases,

955 F.3d 106, 112 (D.C. Cir. 2020) (“the 2019 protocol and addendum are rules of agency

organization, procedure, or practice”) (per curiam); id. at 125 (“The federal protocol does not

alter the plaintiffs’ rights or interests”) (Katsas, J., concurring); id. at 144-45 (Rao, J.,

concurring); see also id. at 125-26 (“The federal protocol does not alter the plaintiffs’ rights or

interests . . . [and] explicitly permits ‘deviation[s]’ and ‘adjustment[s]’ upon a determination ‘by

the Director of the BOP or the Warden’ that the deviation is ‘required,’ thus preserving a healthy

measure of agency discretion”) (Katsas, J., concurring). Undersigned counsel identified this case

law to Nelson’s counsel in the email attached as an exhibit to Nelson’s motion. Nevertheless,

Nelson’s motion fails to address the D.C. Circuit’s decision and identifies no contrary authority.

        In any event, the nonbinding protocol by its terms permits “deviation or adjustment [if]

required, as determined by the Director of the BOP or the Warden.” AR 1019. See also 28

U.S.C. § 509 (“vest[ing] in the Attorney General,” with exceptions not relevant here, “[a]ll

functions of other officers of the Department of Justice and all functions of agencies and

employees of the Department of Justice”). And as explained by BOP’s Chief of Staff, the

determination called for by the protocol was in fact made. Decl. of Kevin Pistro ¶ 8, attached

hereto.1 This clearly satisfies the protocol even apart from its non-binding nature.




   1
     In particular, “at the Attorney General’s direction,” the Director determined that deviation
was “required in light of (1) the importance of promptly scheduling the execution given the
nearly 18 years that have passed since Mr. Nelson’s capital conviction, and (2) the further delay
that would ensue if the full 90-day period elapsed, given that there are only limited time
windows to schedule executions due to staffing and contractor availability and other operational
considerations.” Id.

                                                    2
           Case 1:19-mc-00145-TSC Document 109 Filed 06/25/20 Page 3 of 7




          Furthermore, Nelson’s request asks for far more than the simple management of the

Court’s docket; he seeks affirmative relief that would need to be justified, if at all, under the

standards for injunctive relief. Nelson’s Motion fails to address the standards for injunctive

relief, much less satisfy them. And for good reason: in addition to the merits defects noted

above, Nelson cannot plausibly demonstrate any irreparable harm from receiving 16 days less

notice than suggested in the non-binding protocol but 54 days more notice than required in the

binding regulation; by contrast, as noted above, delay will harm the government’s interests in

carrying out the execution in an expeditious and orderly manner. Nelson cannot evade the

requirements for equitable relief merely by miscaptioning his filing as a motion to strike. This

point is made all the more obvious by Plaintiffs’ separate, contemporaneously filed motion for

preliminary injunction (ECF No. 102). That motion – joined by Nelson – addresses the

standards for injunctive relief (id. at 4). If the 90-day provision were in fact a viable basis for

relief, Nelson could have addressed it in the motion for preliminary injunction, or advanced an

argument in this Motion why his request satisfies the injunction standards. His failure to do so is

another reason to deny this request to vacate his execution date.

          Finally, to the extent that Nelson’s Motion purports to ask the Court solely to strike the

government’s notice from the record without setting aside the actual execution date, such relief is

not only baseless, but pointless. There is no apparent reason to shield the Court from the fact

that BOP has scheduled Nelson’s execution – information that Plaintiffs have separately put into

the record (ECF Nos. 101, 102, 103, 104, 106). Nelson identifies no legal standard that the

government might have violated by filing its notice, which again underscores that the true

purpose of the motion is to seek injunctive relief while evading the standards governing such

relief.


                                                   3
        Case 1:19-mc-00145-TSC Document 109 Filed 06/25/20 Page 4 of 7




       For these reasons, the Court should deny Nelson’s motion to strike.

Dated: June 25, 2020                        Respectfully submitted,
 MICHAEL R. SHERWIN                                JOSEPH H. HUNT
 Acting United States Attorney                     Assistant Attorney General

 DANIEL F. VAN HORN                                DAVID M. MORRELL
 Civil Chief, U.S. Attorney’s Office               Deputy Assistant Attorney General

 /s/ _Alan Burch___________                        PAUL R. PERKINS
 ALAN BURCH, D.C. Bar #470655                      Special Counsel
 Assistant United States Attorney
 U.S. Attorney’s Office                            JEAN LIN (NY Bar 4074530)
 for the District of Columbia                      Special Litigation Counsel
 Washington, D.C. 20530                            JONATHAN KOSSAK (D.C. Bar 991478)
 202-252-2550                                      CRISTEN C. HANDLEY (MO Bar 69114)
 alan.burch@usdoj.gov                              Trial Attorneys
                                                   Civil Division
                                                   Federal Programs Branch
                                                   Civil Division, Department of Justice
                                                   1100 L Street, N.W.
                                                   Washington, D.C. 20005
                                                   (202) 514-3716
                                                   Jean.lin@usdoj.gov
                                                   Jonathan.kossak@usdoj.gov
                                                   Cristen.handley@usdoj.gov

                                                   Attorneys for Defendants




                                               4
        Case 1:19-mc-00145-TSC Document 109 Filed 06/25/20 Page 5 of 7




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 25, 2020, I caused a true and correct copy of foregoing to be
served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s August
20, 2019 Order, below is a list of all plaintiffs’ counsel of record, where counsel noted with (*)
are apparently no longer with the identified firms.

 Joshua Christopher Toll                            Paul F. Enzinna
 King & Spalding LLP                                Ellerman Enzinna PLLC
 (202) 737-8616                                     (202) 753-5553
 Email: jtoll@kslaw.com                             Email: penzinna@ellermanenzinna.com

 Charles Anthony Zdebski                            Brandon David Almond
 Eckert Seamans Cherin & Mellott, LLC               Troutman Sanders LLP
 (202) 659-6605                                     (202) 274-2864
 Email: czdebski@eckertseamans.com                  Email: brandon.almond@troutmansanders.com

 Gerald Wesley King, Jr.                            Donald P. Salzman
 Federal Defender Program, Inc.                     Skadden, Arps, Slate, Meagher & Flom LLP
 (404) 688-7530                                     (202) 371-7983
 Email: gerald_king@fd.org                          Email: Donald.salzman@skadden.com

 Charles Fredrick Walker                            Steven M. Albertson
 Skadden, Arps, Slate, Meagher & Flom LLP           Skadden, Arps, Slate, Meagher & Flom LLP
 (202) 371-7000                                     (202) 371-7112
 Email: Charles.Walker@skadden.com                  Email: Steven.Albertson@skadden.com

 Celeste Bacchi                                     Craig Anthony Harbaugh
 Office Of The Public Defender                      Federal Public Defender, Central District Of
 Capital Habeas Unit                                California
 (213) 894-1887                                     (213) 894-7865
 Email: celeste_bacchi@fd.org                       Email: craig_harbaugh@fd.org

 Jonathan Charles Aminoff                     Alexander Louis Kursman
 Federal Public Defender, Central District Of Office    Of    The   Federal             Community
 California                                   Defender/EDPA
 (213) 894-5374                               (215) 928-0520
 Email: jonathan_aminoff@fd.org               Email: Alex_Kursman@fd.org

 Billy H. Nolas                            Kathryn B. Codd
 Federal Community Defender Office For The Vinson & Elkins, L.L.P.
 EDPA                                      (202) 639-6536
 (215) 928-0520                            Email: kcodd@velaw.com
 Email: Billy_Nolas@fd.org

 *Jeanne Vosberg Sourgens                           Robert E. Waters

                                                5
       Case 1:19-mc-00145-TSC Document 109 Filed 06/25/20 Page 6 of 7




Vinson & Elkins, L.L.P.                            Vinson & Elkins, L.L.P.
(202) 639-6633                                     (202) 737-0500
                                                   Email: rwaters@velaw.com

William E. Lawler, III                             Yousri H. Omar
Vinson & Elkins, L.L.P.                            Vinson & Elkins, L.L.P.
(202) 639-6676                                     (202) 639-6500
Email: wlawler@velaw.com                           Email: yomar@velaw.com

Evan D. Miller                                     Andres C. Salinas
Vinson & Elkins, L.L.P.                            Wilmer Cutler Pickering Hale & Dorr LLP
(202) 639-6605                                     (202) 663-6289
Email: EMiller@velaw.com                           Email: Andres. Salinas@wilmerhale.com

Margaret O'Donnell                                 *William E. Hoffman, Jr.
(502) 320-1837                                     King & Spalding LLP
Email: mod@dcr.net                                 (404) 572-3383

Abigail Bortnick                                   Mark Joseph Hulkower
King & Spalding LLP                                Steptoe & Johnson LLP
(202) 626-5502                                     (202) 429-6221
Email: abortnick@kslaw.com                         Email: mhulkower@steptoe.com

Matthew John Herrington                            Robert A. Ayers
Steptoe & Johnson LLP                              Steptoe & Johnson LLP
(202) 429-8164                                     (202) 429-6401
Email: mherrington@steptoe.com                     Email: rayers@steptoe.com

Amy J. Lentz                                       Robert L. McGlasson
Steptoe & Johnson LLP                              Mcglasson & Associates, PC
(202) 429-1320                                     (404) 314-7664
Email: Alentz@steptoe.com                          Email: rlmcglasson@comcast.net

Gary E. Proctor                                    Sean D. O'Brien
Law Offices Of Gary E. Proctor, LLC                Public Interset Litigation Clinic
(410) 444-1500                                     (816) 363-2795
Email: garyeproctor@gmail.com                      Email: dplc@dplclinic.com


Scott Wilson Braden                                Shawn Nolan
Federal Public Defender, Eastern District Of       Federal Community Defender Office, EDPA
Arkansas                                           (215) 928-0528
(501)-324-6144                                     Email: shawn.nolan@fd.org
Email: Scott_Braden@fd.org
Amy Gershenfeld Donnella                           Joseph William Luby
Federal Community Defender Office, EDPA            Federal Public Defender, EDPA

                                               6
      Case 1:19-mc-00145-TSC Document 109 Filed 06/25/20 Page 7 of 7




(215) 928-0520                                 (215) 928-0520
Email: amy_donnella@fd.org                     Email: joseph_luby@fd.org

David Victorson                                Pieter Van Tol
(202) 637-2061                                 Hogan Lovells US LLP
Hogan Lovells US LLP                           (212) 918-3000
Email: David.Victorson@hoganlovells.com        Email: Pieter.Vantol@hoganlovells.com

John D. Beck                                   Jonathan Jeffress
Hogan Lovells US LLP                           Kaiser Dillon, PLLC
(212) 918-3000                                 (202) 640-2850
Email: john.beck@hoganlovells.com              Email: Jjeffress@kaiserdillon.com

Amelia J. Schmidt                              Andrew Moshos
Kaiser Dillon, PLLC                            Morris Nichols Arsht & Tunnell LLP
(202) 869-1301                                 (302) 351-9197
Email: Aschmidt@kaiserdillon.com               Email: Amoshos@mnat.com

Jennifer Ying                                  *Ryan M. Chabot
Morris Nichols Arsht & Tunnell LLP             Wilmer Cutler Pickering Hale & Dorr LLP
(302) 351-9243                                 (212) 295-6513
Email: Jying@mnat.com

Alan E. Schoenfeld                             Jennifer M. Moreno
Wilmer Cutler Pickering Hale & Dorr LLP        Office of the Public Federal Defender, District of
(212) 937-7294                                 Arizona
Email: Alan.Schoenfeld@wilmerhale.com          (602)382-2718
                                               Email: Jennifer_Moreno@fd.org
Kathryn L. Clune
Crowell & Moring, LLP                          Dale A. Baich
(202) 624-2500                                 Office Of The Federal Public Defender
Email: KClune@crowell.com                      (602) 382-2816
                                               Email: Dale_Baich@fd.org
Ginger D. Anders
Munger, Tolles & Olson, LLP
(202) 220-3200
Email: Ginger.Anders@mto.com



                                          /s/ Alan Burch
                                          ALAN BURCH
                                          Assistant United States Attorney




                                           7
        Case 1:19-mc-00145-TSC Document 109-1 Filed 06/25/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA

 IN THE MATTER OF THE FEDERAL
 BUREAU OF PRISONS' EXECUTION
 PROTOCOL CASES

 LEAD CASE: Roane et al. v. Barr                   No. 1:19-mc-00145-TSC

 THIS DOCUMENT RELATES TO:


 Nelson v. Barr, et al. , 20-cv-557




                              DECLARATION OF KEVIN PISTRO

I, Kevin Pistro, do hereby declare and state as follows:

1.     I am currently employed by the Federal Bureau of Prisons (BOP) as the Chief of Staff in

       the Office of the Director, a position I have held since January, 2018. I have been employed

       by the BOP since November, 2000.

2.     The statements I make hereinafter are made on the basis of my review of the official files

       and records of the BOP, my own personal knowledge, or on the basis of information

       acquired by me through the performance of my official duties.

3.     I have been advised that Keith Nelson, a Plaintiff in the above referenced lawsuit, has

       moved to strike the notice of his execution date of August 28, 2020. See ECF No. 101.

4.     I am aware that Mr. Nelson received the notice on June 15, 2020, seventy-four (74) days

       prior to his execution date. That notification was consistent with (indeed, far in excess of)

       the requirement in binding Department of Justice regulations that the "Warden of the

       designated institution shall notify the prisoner under sentence of death of the date
      Case 1:19-mc-00145-TSC Document 109-1 Filed 06/25/20 Page 2 of 3



     designated for execution at least 20 days in advance." 28 C.F.R. § 26.4(a).

5.   I understand that Mr. Nelson' s claim is that he nevertheless did not receive sufficient notice

     of his execution date. I further understand that Mr. Nelson bases his claim on a provision

     of the BOP' s internal Execution Protocol manual ("Protocol"), a nonbinding agency

     document that "explains internal government procedures and does not create any ·

     enforceable rights or obligations." ECF No. 101-1 at AR 1019.

6.   Specifically, I understand that Mr. Nelson relies on the nonbinding Protocol provision

     stating that the "Warden of USP Terre Haute will notify, in writing, the inmate under

     sentence of death, of the date designated by the Director for execution at least 90 days in

     advance." Id. at AR 1023 ch. 1, Sec. 11.C.

7.   Of note, the paragraph prior to this provision reiterates that federal regulations only require

     that "notice . .. be given to the defendant no later than 20 days before the execution (28

     C.F.R. § 26.4(a))." Id. at ch. 1, Sec. 11.B. The Protocol also states that "deviation or

     adjustment" from its procedures is permissible if "required, as determined by the Director

     of the BOP or the Warden." Id. at AR 1019.

8.   I am familiar with the factors that led to the BOP Director' s decision to set Mr. Nelson' s

     execution date. The Director scheduled the execution for August 28, 2020, a date that

     provided Mr. Nelson with 74 days of notice-almost four times the 20-day notice required

     by the applicable federal regulation, 28 C.F.R. § 26.4(a). The Director determined, at the

     Attorney General' s direction, that deviation from the nonbinding Protocol's 90-day notice

     provision was required in light of (1) the importance of promptly scheduling the execution

     given the nearly 18 years that have passed since Mr. Nelson' s capital conviction, and (2)

     the further delay that would ensue if the full 90-day period elapsed, given that there are
        Case 1:19-mc-00145-TSC Document 109-1 Filed 06/25/20 Page 3 of 3



       only limited time windows to schedule executions due to staffing and contractor

       availability and other operational considerations. AR 1019.

9.     To my knowledge, Mr. Nelson has not indicated that he lacks meaningful notice or that he

       has been prejudiced in any way by receiving 74 days of notice rather than 90 days of notice.



       I declare, under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true

and correct. Executed this ~     day of June, 2020.




                                                 ~n~  Chief of Staff
                                                      Office of the Director
                                                      Federal Bureau of Prisons
